            Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 1 of 7                         FILED
                                                                                        2019 Oct-10 PM 04:46
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

Amanda Colvin, f/k/a Anderson,             )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No.
                                           )
Midland Credit Management, Inc., a         )
Kansas corporation and Midland             )
Funding, LLC, a Delaware limited           )
liability company,                         )
                                           )
       Defendants.                         )      Jury Demanded

                                       COMPLAINT

       Plaintiff, Amanda Colvin, f/k/a Anderson, brings this action under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that

Defendants’ debt collection actions violated the FDCPA, and to recover damages, and

alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendants transact business here.

                                         PARTIES

       3.      Plaintiff, Amanda Colvin, f/k/a Anderson ("Anderson"), is a citizen of the

State of Alabama, residing in the Northern District of Alabama, from whom Defendants

attempted to collect a defaulted consumer debt, which she allegedly owed for a

Webbank account.
            Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 2 of 7



       4.      Defendant, Midland Credit Management, Inc. (“MCM”), is a Kansas

corporation, that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted

consumer debts. Defendant MCM operates a nationwide defaulted debt collection

business and attempts to collect debts from consumers in virtually every state, including

consumers in the State of Alabama. In fact, Defendant MCM was acting as a debt

collector as to the defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Defendant, Midland Funding, LLC (“Midland”), is a Delaware limited

liability company that acts as a debt collector, as defined by § 1692a of the FDCPA,

because it regularly uses the mails and/or the telephone to collect, or attempt to collect,

directly or indirectly, defaulted consumer debts that it did not originate. Defendant

Midland operates a nationwide debt collection business and attempts to collect debts

from consumers in virtually every state, including consumers in the State of Alabama.

In fact, Defendant Midland was acting as a debt collector, as that term is defined in the

FDCPA, as to the defaulted consumer debt it attempted to collect from Plaintiff.

       6.      Defendant Midland is a bad debt buyer that buys large portfolios of

defaulted consumer debts for pennies on the dollar, which it then collects upon through

other collection agencies, like its sister company, Defendant MCM. Defendant Midland’s

principal, if not sole, business purpose is the collection of defaulted consumer debts

originated by others.

       7.      Defendants MCM and Midland are authorized to conduct business in

Alabama, and maintain registered agents here, see, records from the Alabama

Secretary of State, attached as Group Exhibit A. In fact, Defendants MCM and Midland



                                             2
            Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 3 of 7



conduct business in Alabama.

                                  FACTUAL ALLEGATIONS

       8.       On May 4, 2018, Ms. Colvin filed a Chapter 7 bankruptcy petition in a

matter styled In re: Colvin, N.D. Ala. Bankr. No. 18-40799-JJR7. Among the debts listed

on Ms. Colvin’s Schedule E/F was a debt that she allegedly owed for a Webbank

account. Moreover, Defendant Midland was also listed on her bankruptcy, see, excerpt

of Schedule E/F, attached as Exhibit B.

       9.       Accordingly, on May 5, 2018, Defendants were sent, via electronic

transmission, notice of the bankruptcy by the court, see, the Certificate of Service to the

Notice of Chapter 7 Bankruptcy Case – No Proof of Claim Deadline, which is attached

as Exhibit C.

       10.      On July 25, 2018, Ms. Colvin received a discharge of her debts, and on

July 26, 2018, Defendants were sent, via electronic transmission, notice of the

discharge by the court, see, the Certificate of Service to the Order of Discharge, which

is attached as Exhibit D.

       11.      Plaintiff’s bankruptcy is a matter of public record, is on her credit reports,

is in the files of the creditor, and is readily discoverable by any competent debt collector

via one of the bankruptcy “scrub” services.

       12.      Nonetheless, Defendants sent Ms. Colvin a letter, dated May 10, 2019,

regarding payment of the Webbank account she allegedly owed prior to the bankruptcy.

A copy of this collection letter is attached as Exhibit E.

       13.      Defendants’ violations of the FDCPA were material because Defendants’

continued collection communications after she had filed for bankruptcy made Plaintiff



                                                3
          Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 4 of 7



believe that her exercise of her rights through filing bankruptcy may have been futile

and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well as her rights under the FDCPA. Moreover, this collection

demand alarmed, confused and worried Ms. Colvin.

       14.    Defendants’ collection actions at issue in this matter occurred within one

year of the date of this Complaint.

       15.    Defendants’ collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
                    Demanding Payment Of A Debt That Is Not Owed

       16.    Plaintiff adopts and realleges ¶¶ 1-15.

       17.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       18.    Demanding payment of a debt that is no longer owed due to a bankruptcy,

is false and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see,

Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       19.    Defendants’ violations of § 1692e of the FDCPA render them liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.



                                              4
         Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 5 of 7



                                      COUNT II
                      Violation Of § 1692c(c) Of The FDCPA --
             Failure To Cease Communications And Cease Collections

      20.    Plaintiff adopts and realleges ¶¶ 1-15.

      21.    Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      22.    Here, the bankruptcy and the notices issued by that court (Exhibits B, C

and D), provided notice to cease communications and cease collections. By

communicating regarding this debt and demanding payment (Exhibit E), Defendants

violated § 1692c(c) of the FDCPA.

      23.    Defendants’ violations of § 1692c(c) of the FDCPA render them liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                   COUNT III
                  Violation Of § 1692c(a)(2) Of The FDCPA –
            Communicating With A Consumer Represented By Counsel

      24.     Plaintiff adopts and realleges ¶¶ 1-15.

      25.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from

communicating with a consumer if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address, see, 15 U.S.C. § 1692c(a)(2).

      26.    Defendants were given notice, through Plaintiff’s bankruptcy, that Plaintiff

was represented by an attorney in connection with this debt (Exhibits B, C and D).



                                            5
           Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 6 of 7



Accordingly, Defendants were aware that Plaintiff was represented by an attorney in

connection with the Webbank debt before it sent out the May 10, 2019 letter (Exhibit E).

      27.     By sending the letter directly to Ms. Colvin, despite notice that she was

represented by bankruptcy counsel in connection with this debt, Defendants violated §

1692c(a)(2) of the FDCPA.

      28.     Defendants’ violation of § 1692c(a)(2) of the FDCPA renders them liable

for actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C.

§ 1692k.

                                 PRAYER FOR RELIEF

      Plaintiff, Amanda Colvin, f/k/a Anderson, prays that this Court:

      1.      Find that Defendants’ form collection action violate the FDCPA;

      2.      Enter judgment in favor of Plaintiff Colvin, and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

      3.      Grant such further relief as deemed just.

                                    JURY DEMAND

      Plaintiff, Amanda Colvin, f/k/a Anderson, demands trial by jury.

                                                 Amanda Colvin, f/k/a Anderson,

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Bradford W. Botes____________
                                                 One of Plaintiff’s Attorneys

Dated: October 10, 2019




                                            6
         Case 4:19-cv-01666-KOB Document 1 Filed 10/10/19 Page 7 of 7



David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Bradford W. Botes (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698 (FAX)
bbotes@bondnbotes.com




                                             7
